Mr. Presiding Justice Holdom delivered the opinion of the court. This is an appeal from a judgment of the Superior Court on the verdict of a jury for $189.61. The overruling of appellant’s motions for a new trial and in arrest of judgment, and in entering judgment upon the verdict, and in the giving and refusal of instructions, are assigned on the record for error. We find no exceptions embodied in the bill of exceptions to the action of the trial court on either of these motions. In the common law record it is recited that exceptions were taken to these rulings of the court. That, however, is not sufficient to present the actions of the court challenged as errors for review. Steefy v. The People, 130 Ill. 98, is conclusive of the status of appellant on this appeal. There the court say, after a discussion of the merits: “But aside from this view, the bill of exceptions fails to show any exception taken by the defendant to the ruling of the Circuit Court, either in giving, refusing or modifying instructions, or in overruling defendant’s motion for a new trial or his motion in arrest of judgment. It is true that the clerk recites in the record that exception was taken to the overruling of such motions; but it has been so repeatedly held that exceptions to the ruling of the court cannot be preserved in that way, that the citation of authority would seem unnecessary. Such exceptions, if taken, must be preserved in a bill of exceptions, if it is desired to have them made parts of the record. No exceptions having been taken to the order overruling the motion for a new trial, the defendant is in no position to question the sufficiency of the evidence to sustain the verdict.” For a like failure to incorporate in the bill of exceptions any exception to the rulings of the court upon instructions, it was held their correctness could not be questioned in review. The record, for the foregoing reasons, presenting no question calling for our review, the judgment of the Superior Court is affirmed. Affirmed.